Citation Nr: 0431213	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits in the original amount of 
$19,021.00.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, L. T. H.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 decision of the Committee of 
Waivers and Compromises (COWC) at the Los Angeles, California 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  In that decision, the COWC partially 
granted, and partially denied, the veteran's request for 
waiver of overpayment of VA disability compensation payments.  
From a total overpayment of $19,021.00, the COWC granted a 
waiver of $9,500.00, and ruled that the balance of $9,521.00 
of the overpayment was not waived.  The veteran is seeking 
waiver of the total amount of the overpayment.

In November 2004, the Board granted the veteran's motion to 
advance the case on its docket.


FINDINGS OF FACT

1.  The veteran credibly reports that he informed the RO of a 
July 1999 marriage annulment in August 1999.

2.  In February 2002, the veteran was admitted to a VAMC for 
treatment expected to be completed in two weeks.

3.  While in the VAMC, the veteran became seriously ill, and 
his hospitalization continued until May 2002.

4.  VAMC staff informed the RO of the veteran's 
hospitalization by May 2002, prior to the veteran's discharge 
from the hospital.

5.  By letter in May 2002, the RO notified the veteran of a 
proposal to reduce his service-connected disability 
compensation due to the annulment of his marriage in July 
1999, for the reason that the veteran did not have a 
dependent spouse from the time of the annulment until his 
remarriage in March 2001.  

6.  By separate letter in May 2002, the RO notified the 
veteran of a proposal to reduce his service-connected 
disability compensation by the amount of the allowance for 
aid and attendance, due to the veteran's hospitalization in a 
VAMC beginning in February 2002.

7.  In October 2002, the RO indicated that the amount of 
overpayment due to the change in dependent status and the VA 
hospitalization was $19,021.00.

8.  In January 2003, the RO COWC granted a partial waiver, 
waiving $9,500.00 of the debt due to overpayment.

9.  The veteran's overpayment did not result from fraud, 
misrepresentation, or bad faith on his part.

10.  The relative faults of the veteran and VA for the 
absence of a prompt recorded communication of the veteran's 
1999 marriage annulment are unclear.

11.  Any fault for delay in communicating to the RO the 
extension of the veteran's 2002 VA hospitalization is shared 
by the veteran and VAMC staff.

12.  Considering the veteran's income and expenses, recovery 
of the debt would cause undue financial hardship.


CONCLUSION OF LAW

Waiver of the veteran's debt due to overpayment of disability 
compensation benefits, in the original amount of $19,021.00, 
is consistent with the principles of equity and good 
conscience, and recovery of that amount by the Government is 
waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2004).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Waiver of Overpayment

The veteran receives disability compensation for service-
connected multiple sclerosis.  When service connection was 
granted in 1994, he had loss of use of both lower extremities 
and the right upper extremity, and incomplete paralysis of 
the left upper extremity.  His disabilities due to multiple 
sclerosis are rated 100 percent disabling.  He also has been 
found entitled to special monthly compensation based on the 
need for aid and attendance.

In May 2002, the RO informed the veteran that VA proposed 
reductions in his benefit payments, and that overpayments 
could potentially be created, because VA had learned (1) that 
one of his marriages had been annulled in 1999, and (2) that 
he had been under VA hospital care since February 2002.  

A veteran entitled to compensation for service-connected 
disability, with a combined disability rating of 30 percent 
or more, is entitled to additional compensation for 
dependents, including a spouse.  38 U.S.C.A. § 1115 
(West 2002).  The veteran requested additional benefits for 
his wife, B. E. H., in March 1995.  In April 1995, the RO 
informed the veteran that VA had included additional benefits 
for his spouse.  The RO informed the veteran that he must 
tell VA immediately if there was any change in the number or 
status of his dependents.

Prior to the May 2002 notices, the veteran had continued to 
receive additional benefits for one dependent, a wife, B. E. 
H.  The veteran and B. E. H. married and terminated their 
marriages three times.  The annulment of their most recent 
marriage was effective in July 1999.  Thereafter, the veteran 
was unmarried until March 2001, when he married L. T. H., to 
whom he is still married.  

When a veteran who receives additional compensation based on 
the need for aid and attendance is hospitalized at the 
expense of the United States Government, the additional aid 
and attendance allowance is discontinued effective the last 
day of the month following the month in which the veteran is 
admitted for hospitalization.  38 C.F.R. § 3.552(b)(2) 
(2004).  The veteran was an inpatient in a VA Medical Center 
in February 2002 through May 2002.

In a statement received in July 2002, the veteran requested a 
waiver of any overpayment.  He wrote that he remembered 
having sent VA, in August 1999, a copy of the papers 
documenting the annulment of his marriage to B. E. H.  He 
also asked that his two stepsons be added as dependents.

In another July 2002 statement, the veteran requested a 
waiver of any overpayment related to his 2002 
hospitalization.  He reported that his hospitalization had 
been unexpectedly extended.  He related was admitted in 
February 2002 with plans for a two week environmental 
rehabilitation.  Physicians found that the veteran had a 
breathing problem, and they performed a tracheotomy.  
Complications, including pseudomonas, arose during recovery, 
and the veteran was placed on a ventilator.  He was 
discharged from the VAMC in May 2002, with continued use of a 
ventilator.

As noted above, in an October 2002 decision, the COWC 
partially granted and partially denied the veteran's request 
for waiver of overpayment.  The COWC waived part of the 
overpayment, and denied waiver of the remainder of the 
overpayment.

In January 2003, the veteran requested waiver of the 
remaining debt due to overpayment, on the grounds that 
recovery of the debt would create a financial hardship for 
himself and his family.  He noted that he was now ventilator-
dependent, and required 24-hour skilled nursing care.  He 
indicated that the family had expenses for their two sons and 
for his wife's education.

He reiterated that he had submitted the July 1999 marriage 
annulment papers to the RO in August 1999.  He recounted how 
his present wife had submitted documents to the RO on 
multiple occasions in 2001 and 2002, and had encountered 
multiple responses from the RO that they had not received the 
documents.

The veteran again described how his 2002 hospitalization had 
been lengthened due to unexpected developments and 
complications.  He stated his condition had become quite 
dangerous during the hospitalization, and that his condition 
had kept him from informing the RO of his extended 
hospitalization.

In June 2003, the veteran wrote that the severity of his 
medical condition had made him unable to inform the RO of the 
extension of his hospitalization in 2002.  He also asserted 
that staff at the VAMC should have informed the RO about his 
extended hospitalization.

In August 2004, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  The veteran indicated 
that he had informed the RO of the annulment of his marriage 
in 1999.  He asserted that the social worker who worked on 
his case at the VAMC in 2002 should have informed the RO of 
his extended hospitalization.  He noted that the RO had 
granted a waiver in 1997 of an overpayment following a 1996 
hospitalization, finding that a VA social worker should have 
informed the RO of the hospitalization.  He stated that the 
severity of his condition during the 2002 hospitalization 
kept him from being able to contact the RO.

The veteran stated that recovery of the overpayment would 
cause his family financial hardship.  He reported that he was 
on a ventilator, and was fed through a feeding tube.  The 
veteran and his wife both stated that the wife, a nurse 
practitioner, had given up her job in order to provide the 
24-hour care the veteran now requires.  The veteran indicated 
that their two teenage sons were approaching the age to 
attend college.

Recovery of an overpayment of VA benefits to a claimant shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the claimant, 
and if collection of the indebtedness from the claimant would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a), (c); 38 C.F.R. § 1.963(a).  The standard "equity 
and good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  38 C.F.R. 
§ 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  

Moreover, the statutory phrase "equity and good conscience" 
does not stand in isolation.  See Smith v. Derwinski, 1 Vet. 
App. 267, 279 (1991).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  

In making this decision, consideration is given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2. Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3. Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4. Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5. Unjust enrichment.  Whether failure to 
make restitution would result in unfair 
gain to the debtor.

6. Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The overpayment in this case arises from two events: the 
annulment of the veteran's first marriage and the prolonged 
hospitalization in 2002.

The veteran asserts that he reported the 1999 annulment of 
his earlier marriage in 1999.  He indicates that he was too 
ill to contact the RO when his 2002 hospitalization was 
extended, and that he had reason to believe, from his 1996 
experience, that a VAMC social worker would take the 
responsibility for reporting his extended hospitalization to 
the RO.  

It appears that the veteran did not know, prior to 2002, that 
the RO had not received notice of his 1999 marriage 
annulment.  It appears that he reasonably believed that VAMC 
staff would inform the RO of the extension of his 2002 
hospitalization.  Thus, the evidence indicates that the 
veteran did not act out of fraud, misrepresentation, or bad 
faith in the events that led to creation of the overpayment.

Any communication that the veteran sent to VA in 1999 
regarding the 1999 marriage annulment did not become part of 
his claims file.  There is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties". United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed, that the Secretary and the RO properly 
discharged its official duties by properly handling 
correspondence submitted by the veteran.  The presumption of 
regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary".  Statements 
made by the veteran are not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).  The presumption of 
regularity dictates a conclusion that the RO did not receive 
notice of the veteran's annulment prior to 2002.  However, 
that fact is not conclusive as to whether waiver is 
warranted.

Correspondence from the RO to the veteran reflects that the 
RO did learn, from the VAMC, of the veteran's 2002 
hospitalization by May 2002, prior to the veteran's discharge 
from the hospital.  When the veteran's hospitalization was 
extended to a length that would call for the RO to be 
notified, the veteran was very seriously ill.  The Board does 
not find the veteran at fault for the lack of earlier notice 
to the RO.

The veteran has made a reasonable case that collection of the 
overpayment would place undue hardship on the veteran and his 
family.  A June 2002 Financial Status Report showed monthly 
income that fell slightly short of monthly expenses (by less 
than $100.).  Since that report was filed, however, the 
veteran's wife has left her paid employment, which had 
produced monthly net income of $1,787.26, in order to provide 
the care necessitated by the veteran's dependence on a 
ventilator and feeding tube.  The veteran's financial 
circumstances do not indicate that failure to repay the 
overpayment would result in unjust enrichment of the veteran.

The RO granted a partial waiver of the overpayment.  In light 
of the fact that the overpayment was not the veteran's fault, 
and in view of his current financial situation, the Board 
concludes collection of any part of the overpayment would be 
against equity and good conscience.  The circumstances in 
this case support a total waiver of the overpayment debt.



ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the original amount of $19,021.00 is 
granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



